Citation Nr: 1223875	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-13 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.
 
2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

3.  Entitlement to service connection for a disability exhibited by headaches.

4.  Entitlement to service connection for a disability exhibited by diarrhea, other than the service-connected lactose intolerance.

5.  Entitlement to service connection for a disability exhibited by blood in the stool, other than the service-connected lactose intolerance.

6.  Entitlement to an initial compensable disability rating for degenerative joint disease of the left fifth toe.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to February 2001, and from March 2003 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision.  In pertinent part, that decision granted service connection and an initial 0 percent (noncompensable) rating for degenerative joint disease of the left fifth toe; and denied service connection for a right knee disability, low back disability, headaches, gastritis (claimed as stomach pain), diarrhea, and blood in the stool.  The Veteran timely appealed from these determinations.  He initially requested a Travel Board hearing but, in July 2010, he withdrew this request for a hearing in writing.  See 38 C.F.R. § 20.704(e) (2011).

These issues were previously before the Board in September 2010.  At that time, the Board recharacterized the issues concerning a right knee disability and a low back disability as whether new and material evidence had been received to reopen such previously denied claims.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (holding that the issue of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim).  The Board reopened the claim for a right knee disability and remanded the merits of that issue for further development, which now returns to the Board for further consideration.  The Board remanded the question of whether new and material evidence had been received concerning a low back disability for the issuance of proper notice, and that issue also now returns to the Board.  

Upon remand, in a May 2012 rating decision, the agency of original jurisdiction (AOJ) granted service connection for "lactose intolerance (claimed as gastritis, diarrhea, and blood in the stools)," with an initial noncompensable evaluation effective as of March 2004.  On the same day as this rating decision, in May 2012, the AOJ also issued a supplemental statement of the case (SSOC) as to the initial disability rating for degenerative joint disease of the left fifth toe; and service connection for a low back disability, a disability exhibited by headaches, a disability exhibited by diarrhea, and a disability exhibited by blood in the stool.  The Veteran's representative then submitted appellate arguments via a VA Form 646 as to these five issues, also in May 2012.

No notice of disagreement has been received as to the downstream issues of the initial disability evaluation or effective date assigned for lactose intolerance, which specifically includes the claimed disability of gastritis or stomach pain, as indicated by the May 2012 rating decision and SSOC.  As such, the issue of a disability exhibited by gastrointestinal upset or gastritis is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  However, based on the above history, the issues of service connection for a disability exhibited by diarrhea or blood in the stool, other than lactose intolerance, remain before the Board.

The Board notes that a SSOC was not issued as to service connection for a right knee disability, and such claim does not appear to have been granted by the AOJ, as it is not included in the service-connected disabilities in the May 2012 rating code sheet.  However, as the Board determines herein that the evidence is sufficient to grant service connection for such disability, the Veteran will not be prejudiced by the issuance of a decision as to this issue despite this procedural defect.

As discussed below, the evidence of record is also sufficient to grant service connection for headaches and to reopen the previously denied claim for a low back disability.  With respect to the remaining issues, the prior remand instructions were completed and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  However, a remand is necessary for further development with respect to the merits of the service connection claim for a low back disability.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board notes that the paperless file includes VA treatment records dated through February 2012, which are not in the paper claims file.  However, the AOJ indicated in the May 2012 SSOC that such records were considered in the adjudication of the Veteran's claims.  Accordingly, the Board may also consider such records at this time.  Any further development or adjudication of this Veteran's case should also take into account this paperless claims file.

The merits of the claim for service connection for a low back disability is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, right knee degenerative joint disease is related to knee trauma in service.
 
2.  The RO denied the Veteran's initial claim for a low back disability in February 2001, he was notified of the determination and his appellate rights, and no pertinent evidence or appeal was received within one year of the initial denial.  

3.  Evidence received since the last final denial is neither cumulative nor redundant of the prior evidence of record and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for a low back disability.

4.  Resolving all doubt in the Veteran's favor, tension headaches had their onset in service.

5.  The Veteran's recurrent diarrhea is a symptom of his service-connected lactose intolerance, and no separate disability has been diagnosed.

6.  The Veteran's recurrent blood in the stool is a symptom of his service-connected lactose intolerance, and no separate disability has been diagnosed.

7.  Degenerative joint disease of the left fifth toe is manifested by intermittent pain, swelling, and tenderness involving the phalanges, but no metatarsal involvement.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was incurred as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
 
2.  The February 2001 denial of service connection for a low back disability was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000 & 2011).

3.  Tension headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  A disability exhibited by diarrhea, other than the service-connected lactose intolerance, was not incurred or aggravated by service, to include in the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

5.  A disability exhibited by blood in the stool, other than the service-connected lactose intolerance, was not incurred or aggravated by service, to include in the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

6.  The criteria for an initial compensable disability rating for degenerative joint disease of the left fifth toe have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Additional notice is necessary with respect to claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, as the Board's decision herein to reopen the previously denied service connection claim for a low back disability is completely favorable, no further action or development is required in this regard.  

The issue pertaining to the left fifth toe arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for such disability.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was advised in an May 2005 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  He was subsequently advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, to include in a February 2010 letter.  This timing defect was cured by the subsequent readjudication of the Veteran's claims, including in a May 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Moreover, there has been no allegation of any prejudice from any notice defects.  Therefore, adequate notice has been provided.  

With regard to the duty to assist, the Veteran's service treatment records and all identified, available post-service treatment records have been obtained and considered.  In particular, in compliance with the prior Board remand, the December 2000 VA examination and VA treatment records dated since January 2003 (to include from July 2007 forward) have been obtained.  As noted above, VA treatment records dated through February 2012 are associated with the Virtual VA paperless claims file, and they were also considered by the AOJ.  Additionally, pertinent records from Winn Army Hospital at Fort Stewart, Georgia, were obtained.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claim.  There is no indication that he receives any benefits from the Social Security Administration pertaining to his claimed disabilities. 

Additionally, the Veteran was afforded several VA examinations.  He failed to appear for examinations scheduled in June 2005 and March 2007, and he requested that they be rescheduled.  Thereafter, the Veteran was afforded a VA examination that addressed the severity of his left fifth toe disability in April 2010.  Such examination includes the subjective and objective symptomatology, including x-ray results, and there is no indication or argument that the left fifth toe disability has increased in severity since the last VA examination.  The AOJ also readjudicated the claim for a higher initial rating after consideration of all evidence of record, as directed in the prior remand.  Further, in compliance with the prior remand, the Veteran was afforded VA examinations pertaining to the nature and etiology of his diarrhea and blood in the stool (as well as his gastritis or stomach pain, right knee, and headaches) in November 2010.  These examination reports are thorough and include a diagnosis and well-reasoned rationale for the etiology of each of the claimed disabilities.  There is no argument that the VA examinations are inadequate for adjudication purposes, and the Board also finds no inadequacies.   Accordingly, the medical evidence of record is sufficient for a fair adjudication.

For all of the above reasons, the Board finds that the AOJ complied with the remand instructions.  Further, in the circumstances of this case, another remand would serve no useful purpose as to the issues decided herein, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Analysis

Claim to reopen

The Veteran's service connection claim for a low back disability was initially denied in a February 2001 rating decision.  The Veteran was notified of the adverse decision and did not appeal, and no new evidence was received within one year after that decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2000 & 2011).

In April 2004, the Veteran applied to reopen his previously denied claim.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received sufficient to reopen such claim.  38 U.S.C.A. § 5108; see also Wakeford, 8 Vet. App. at 239-40.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the Veteran's claim for a low back disability was previously denied based on a determination that there was no evidence of a current low back disability.  At the time of the prior denial, there were service treatment records from the Veteran's first period of active duty from July 1990 through February 2001, which showed several instances of treatment for low back symptoms in the 1990s.  

The Veteran's claim to reopen was filed less than one month after his release from active duty in March 2004, at which point he indicated a low back disability beginning in April 2003 with treatment at Fort Stewart.  The Veteran is competent to claim that he has low back symptoms related to this latest period of service.  

The additional evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether there is a current low back disability that was incurred or aggravated by service, to include any in-service injury.  The additional treatment during service and the notations of recurrent back pain during the separation examination, only two months prior to the Veteran's claim to reopen, could possibly indicate a link to service for any currently diagnosed low back disability.  However, the Veteran has not yet been afforded a VA examination concerning this claim, and this evidence is sufficient to trigger that duty.  As such, the new evidence raises a reasonable probability of substantiating the Veteran's claim.  Therefore, new and material evidence has been received, and the previously denied claim for service connection for a low back disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117.

Service connection claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Right knee 

The Veteran contends that his right knee disability first occurred when he injured his knee while on active duty in Egypt in 1997, in that he fell from approximately four feet above the ground and landed on his right knee.  

A VA examination was provided concerning the right knee in November 2010.  The Veteran reported right knee pain beginning in 1997, when he slipped and fell from a trailer and injured his right knee during a 30-day exercise in Egypt.  He stated that he was seen by medics and given Motrin, and he was later given a knee brace and continued Motrin at a local troop clinic in Fort Stewart, Georgia.  He also reported undergoing physical therapy for four weeks at that time.  The Veteran reported current use of medication (NSAIDS) and bracing, and VA treatment sessions.  

A review of the service treatment records from the Veteran's first and second periods of active duty service, as well as service in the Reserves and VA treatment records dated from January 2003 forward, are generally consistent with these assertions.  In particular, service records reflect that he slipped while coming off the top of a Bradley in September 1997, and he hit his right knee on the trim vane.  He was treated for right knee pain in November 1997 and February 1998, and he was given a limited profile.  The assessments were retropatellar pain syndrome.  The Veteran continued to complain of right knee pain in 1999 and 2000, and he was diagnosed with chronic right retropatellar pain syndrome.  The Veteran again reported right knee pain in a February 2004 medical examination during his second period of active duty.  A February 2010 VA treatment record reflects a report of chronic right knee pain, with a diagnosis of patellofemoral syndrome and chondromalacia.  Records from the Veteran's service in the Reserves include notations of right knee pain in a June 2006 sick slip, July 2008 functional capacity certification, and February 2010 temporary profile.  Diagnoses were chondromalacia patella, retropatellar pain syndrome, and patellofemoral syndrome.

Physical examination during the November 2010 VA joints examination showed crepitus, guarding of movement, and limited range of motion of the right knee.  X-rays showed mild degenerative changes.  Upon review of all pertinent evidence, the VA examiner opined that the Veteran's right knee disability is at least as likely as not (50/50 probability) caused by or a result of his in-service right knee injury.  The examiner reasoned that the Veteran received treatment for the right knee during military service, and diagnostic testing continues to show degenerative joint disease secondary to trauma to the joint.  

Moreover, a March 2011 VA treatment record (PM&R consult) reflects complaints of right knee pain since an injury during service as summarized above.  The provider indicated that the chronic right knee pain was likely from degenerative joint disease as shown by x-rays.

The Board notes that the evidence does not demonstrate arthritis diagnosed during service or to a compensable degree within one year after the Veteran's discharge from active duty service, so as to warrant presumptive service connection for chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  However, resolving all doubt in the Veteran's favor, the currently diagnosed right knee degenerative joint disease has been medically linked to his right knee injury and recurrent symptoms during active duty service.  Therefore, service connection is warranted for the right knee disability.  38 C.F.R. §§ 3.102, 3.303.

Headaches

The Veteran contends that he has suffered from severe headaches on a daily basis since his last tour in Iraq in 2003, which require treatment with medication.  

Service treatment records demonstrate complaints of headaches beginning in August 2003.  During the February 2004 separation examination, he also reported frequent or severe headaches, and the examiner noted dizziness since headaches.  In June 2006, the Veteran reported that his headaches were doing well.  A July 2008 functional capacity certification during his service in the Reserves indicates rare migraines.

The Veteran was afforded a VA examination concerning his headaches in November 2010.  He reported that he began having frequent headaches while stationed in Iraq in 2003, which were stable since onset and had good response to treatment.  X-rays showed sinusitis and possible questionable mild posterior parietal localized cortical atrophy.  The diagnoses included tension headaches.  The examiner opined that the Veteran's headaches are at least as likely as not (50/50 probability) caused by or a result of military service.  She reasoned that the claims file indicates that the Veteran received treatment for such condition during service, and that the headaches are stress related and he continues to take medication as needed.  Resolving all doubt in the Veteran's favor, the Veteran has recurrent tension headaches, which have been medically linked to active military service.  Accordingly, service connection is warranted.  38 C.F.R. §§ 3.102, 3.303.

Diarrhea and blood in the stool

The Veteran asserts that he has been having problems with his stomach, and constant bowel movements with occasional blood in the stool since serving in Iraq.  

Service treatment records reflect blood in the stool in July 1999 and abdominal pain in May 2003.  The Veteran reported stomach and intestinal trouble during his February 2004 separation examination, and the examiner noted abdominal pain and diarrhea since October 2003, and some blood on occasion with diarrhea.

A January 2003 VA treatment record reflects complaints of stomach pain since the 1990s, with occasional associated diarrhea.  The Veteran again complained of blood in the stool in July 2004, and stomach problems in March 2005. 

A July 2008 functional capacity certification for the Veteran's Reserves service records chronic diarrhea controlled with diet.  Similarly, an August 2008 VA treatment record reflects diarrhea controlled with dietary restrictions.  A February 2009 record notes that the Veteran had undergone extensive workup and was diagnosed with lactose intolerance, and he was placed on dietary restrictions.

During the November 2010 VA examination, the Veteran reported having stomach pain since 1998, in that he began having abdominal pain while stationed in Korea, and he was seen at a local clinic but received no treatment.  Current treatment was a lactose-free diet (or to avoid mild and milk products) and limit fruit intake.  The Board notes that this is consistent with the other lay and medical evidence of record as summarized above.  The VA examiner diagnosed lactose intolerance for the problems of stomach pain, diarrhea, and blood in the stool.  The examiner opined that the claimed conditions of stomach pain, diarrhea, and blood in the stool were at least as likely as not (50/50) probability caused by or a result of service.  She reasoned that the Veteran was treated for such conditions during service, and he was finally diagnosed with lactose intolerance, which is controlled by a lactose-free diet.

The Veteran has already been granted service connection for lactose intolerance, pursuant to a May 2012 rating decision that was issued after further development upon remand.  The evidence demonstrates that such condition is responsible for not only his stomach pain, but also the claimed diarrhea and blood in the stool.  There is 

no other indication that the diarrhea or blood in the stool is due to a separate condition, to include any undiagnosed or chronic multisymptom illness from service in the Persian Gulf War.  See 38 C.F.R. § 3.317.  Accordingly, the preponderance of the evidence is against service connection for diarrhea or blood in the stool as a disability separate from lactose intolerance.  See 38 C.F.R. § 4.14 (stating that the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided).  The benefit of the doubt doctrine is not applicable, and such claims must be denied.  38 C.F.R. §§ 3.102, 3.303.  

Initial Rating Claim

The Veteran seeks a compensable initial rating for his degenerative joint disease of the left fifth toe, which has been service-connected effective since March 2004.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In this case, the Veteran essentially complains of pain in the left great toe, which is generally consistent with the medical evidence.  In particular, a July 2004 VA treatment record reflects complains of pain in the left fifth toe.  VA podiatry records in January 2005 and March 2005 indicate that x-rays showed mild osteoarthritis or degenerative joint disease of the left fifth toe, and the Veteran was advised to wear shoes with adequate space to avoid pressure on the toe.  There are no further complaints or treatment for the left fifth toe through February 2012.

The Veteran was afforded a VA examination for the left fifth toe in April 2010.  At that time, he reported pain in the left fifth toe which was intermittent with remissions.  He stated that he buys bigger boots now to give more room for his toes, and he denied any other current treatment.  Physical examination showed objective evidence of swelling and abnormal weight-bearing.  The examiner stated that the distal portion of the left fifth toe was more swollen than the right fifth toe, the soft tissues of the left fifth toe were deformed by pressure from footwear due to compression, and there was no appreciable motion between the proximal, middle, and distal phalanges.  There was no objective evidence of painful motion, tenderness, instability, or weakness.  The examiner diagnosed moderate to severe degenerative joint disease of the left fifth toe.  He stated that this condition was symptomatic with swelling, but with minimal tenderness, and functional fusion of the proximal, middle, and distal phalanges.  He further stated that x-rays showed mild degenerative joint disease for the fifth digit (toe) phalanges.  There were no significant effects on employment, and the Veteran had been fully employed as a wild land fire fighter for 5 to 10 years, with no time lost in the last 12 months.

Under Diagnostic Code (DC) 5003, arthritis (or degenerative joint disease) will be rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003. 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

There is no specific diagnostic code pertaining to limitation of motion of the left fifth toe.  However, a possibly analogous condition of hammer toe involving a single toe will be assigned a 0 percent rating.  See 38 C.F.R. § 4.71a, DC 5282.  A rating of 10 percent or higher is available under the catchall diagnostic code for other foot injuries, if there is at least a moderate level of disability of the foot.  See 38 C.F.R. § 4.71a, DC 5284.  The Board finds that the evidence in this case establishes no more than mild disability due to manifestations of degenerative joint disease of the left fifth toe.  Rather, although the examiner diagnosed moderate to severe degenerative joint disease based on x-rays and fusion of the phalanges, the Veteran retains functional use of the toe, and he has minimal swelling and tenderness.  There are no significant effects on work, and he has lost no time from work.  As such, a compensable rating is not warranted on this basis.

The Board notes that there is objective evidence of swelling and pain due to the degenerative joint disease of the left fifth toe, with functional fusion in the three phalanges of the toe, as indicated in the April 2010 VA examination report.  

However, under the amputation rule, an assigned rating may not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  As pertinent to this case, amputation of a toe, other than the great toe, warrants a 20 percent rating for one or two toes where there is removal of the metatarsal head.  However, a 0 percent will be assigned where there is no metatarsal involvement.  38 C.F.R. § 4.71a, DC 5172.  In this case, as shown by x-rays and the VA examination report, there is no metatarsal involvement in the Veteran's left fifth toe disability.  Rather, only the phalanges are involved.  See 38 C.F.R. § 4.71a, Plate IV (showing bones of the foot).  Accordingly, there is no basis for assigning a compensable evaluation for the left toe disability.

In summary, after considering all possibly applicable diagnostic codes, there is no basis to assign a compensable rating for the Veteran's degenerative joint disease of the left fifth toe.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not appropriate, as the severity of such disability has been relatively stable throughout the course of the appeal.  While the Veteran's pain may have increased during the appeal, any increases in severity were not sufficient for a higher rating for the reasons stated above.  See Fenderson, 12 Vet. App. at 126-27.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's degenerative joint disease of the left fifth toe, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate the disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Moreover, the Board notes that there have been no hospitalizations for the left fifth toe during the appeal, and there is no indication of time lost from work due to such disability.  Therefore, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran has not claimed to be unemployable due to service-connected disability, and the evidence reflects that he has been employed throughout the appeal.  See, e.g., November 2010 VA examination report (showing full time employment for 5 to 10 years).  As such, a TDIU has not been raised.  

The preponderance of the evidence is against an initial compensable rating for degenerative joint disease of the left fifth toe.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


ORDER

An initial compensable disability rating for degenerative joint disease of the left fifth toe is denied.

Service connection for right knee degenerative joint disease is allowed.

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent, the appeal is allowed.

Service connection for headaches is granted.

Service connection for a disability exhibited by diarrhea, other than lactose intolerance, is denied.

Service connection for a disability exhibited by blood in the stool, other than lactose intolerance, is denied.


REMAND

Further development is necessary for a fair adjudication of the merits of the Veteran's claim for a low back disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the evidence of record includes treatment on several occasions during service for low back symptoms, including in May 1992, February 1994, January 1997, and April 2003.  A January 1997 x-ray was normal, with no evidence of degenerative joint disease, and diagnoses over the years included musculoskeletal low back pain, low back strain, possible pulled muscle, and possible muscle spasm sprain/strain.  The Veteran also reported recurrent low back pain and tingling in the low back and legs when running during his February 2004 active duty separation examination.  VA treatment records dated from January 2003 forward and records from Winn Army Hospital have also been obtained.  Although there is no specific diagnosis of a low back disability, the Veteran is competent to testify to persistent and recurrent observable low back symptomatology, which could support a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1376-77.  Further, the Veteran's claim to reopen was filed less than one month after his release from active duty in March 2004, at which point he indicated a low back disability beginning in April 2003 with treatment at Fort Stewart.  

The repeated complaints of low back pain during service, as well as notations of recurrent back pain during the separation examination, only two months prior to the Veteran's claim to reopen, could possibly indicate a link to service for any currently diagnosed low back disability.  VA must provide a VA examination where there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service; and an indication that the disability or persistent or recurrent symptoms of the disability may be associated with service or with another service-connected disability; but insufficient competent medical evidence in the claims file to adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As such, this case must be remanded to afford the Veteran a VA examination to determine the nature and etiology of any current low back disability.  The examiner should identify any current disability based on appropriate testing, and offer an opinion as to the etiology of any such condition, to include whether it is related to the treatment and complaints during active service.  Development and adjudication upon remand should also reflect consideration of the fact that the Veteran is competent, as a lay person, to report a lack of observable symptoms (such as pain or tingling) prior to service and continuous symptoms after in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  The entire claims file, any evidence that may be in the Virtual VA paperless claims file, and a copy of this remand should be made available to the examiner for review and such review should be noted in the examination report.  All necessary tests and studies should be conducted, to include both musculoskeletal and neurological symptoms, as appropriate.  For each low back disability identified, the examiner should indicate whether it as least as likely as not (probability of 50 percent or more) had its clinical onset in service or is otherwise related to active duty.  All lay and medical evidence should be considered, to include the instances of treatment and complaints for low back symptomatology during service.  If arthritis is diagnosed, did it at least as likely as not manifest to a compensable degree within one year after the Veteran's separation from active duty, or by March 2005?

A complete rationale (reasoning or explanation) should be provided for any opinion offered.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

 The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


